Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/907,606 filed on 06/22/2020. Claims 1-20 are pending in this communication.

Priority
This application claims priority from KOREA, REPUBLIC OF 10-2019-0096564 08/08/2019. Priority date has been accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/22/2020 and 02/12/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Examiner’s Note
The examiner is requesting the applicant’s representative to provide direct phone number and email address in next communication, which will be very helpful to advance the prosecution.

Generally the text that are italicized are claims; the text that are in bold are reference citations (with some obvious exception); the text which is neither italicized nor bolded are by the examiner.

Objection 
There are typo for “ephmeral” all over the claim set, the examiner examined the word as ephemeral. Corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 17 and 19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over YANG; Yanjiang et al., Pub. No.: US 2019/0372763 A1 in view of CHEN; Cong et al., Pub. No.: US 2019/0116048 A1 and further in view of ABDALLA; Michel Ferreira et al., Pub. No.: US 2018/0295114 A1.

Regarding Claim 1, YANG discloses an operating method of a communication system, comprising:
sharing, by a plurality of electronic devices for forming a group {ABSTRACT, Fig. 1 & [0030], “where a is a random number generated by the first device and g is a generator of a cyclic group G; transmit an identity of the first device idi , the group element ga and the signed group element ga to the second device. … where b is a random number generated by the first device when the signed group element ga is verified, and transmit the signed group elements (ga lll gb) and a group element gb to the first device; the first device is configured to: verify the signed group elements (ga lll gb) using the verification function associated with the self-certified Identity Based Signature Scheme and the identity of the second device idj. Examiner’s note: group G members are signed ga and gb as illustrated in Fig.1 elements 105 & 110}, a homomorphic encryption (HE) key {[0023], “whereby the first integer Si1 is computed by providing the second random number ri2, the homomorphic encryption value c, the master secret key x, the arbitrary value of the device Ri, the identity of the device idi and the prime number q to the … homomorphic encryption function HEnc( ). Examiner’s note: homomorphic encryption value is functioning as key};
…
transmitting, by the server, the HE-evaluated value and a given random number to each of the electronic devices {[0030], “where a is a random number generated by the first device and g is a generator of a cyclic group G; transmit an identity of the first device idi , the group element ga and the signed group element ga to the second device. … where b is a random number generated by the first device when the signed group element ga is verified, and transmit the signed group elements (ga ll gb) and a group element gb to the first device; the first device is configured to: verify the signed group elements (ga ll gb) using the verification function associated with the self-certified Identity Based Signature Scheme and the identity of the second device idj”}; and
generating, by each of the electronic devices, a common session key for the group based on the HE key, the HE-evaluated value and the given random number {[0030], “system for generating a common session key SK for encoding digital communications between a first device i and a second device j that are participating in a self-certified identity based signature scheme}, through homomorphic decryption {claim 3, “step of computing the private key sk comprises: computing an integer si by applying a complementary homomorphic decryption function to the first integer si1 as retrieved from the computed parameters”}.
YANG, however, does not explicitly disclose
generating, by a server, a Boolean circuit for performing an operation based on input values corresponding to a number of the electronic devices;
transmitting, by each of the electronic devices, an encrypted session ephmeral key to the server through HE,
calculating, by the server, an HE-evaluated value by applying the encrypted session ephmeral keys as the input values of the Boolean circuit;
In an analogous reference CHEN discloses
generating, by a server, a Boolean circuit for performing an operation based on input values corresponding to a number of the electronic devices {ABSTRACT, Fig. 3A & [0013], “producing a Boolean circuit representative of said function for a particular combination of said number of input parameters including a linkage seed value derived from said linkage seed key and a particular vehicle identifier,  … executing a garbled circuit protocol on said Boolean circuit …, each for said particular combination of said number of input parameters”. Examiner’s note: each vehicle is a device};
In an analogous reference ABDALLA discloses
transmitting, by each of the electronic devices, an encrypted session ephmeral key to the server through … [encryptor] {ABSTRACT & [0052], “With reference to FIGS. 1 and 2B, device B, which in this example is the responder, may generate an ephemeral public key via the canonical key exchange, compute the corresponding session key, and encrypt its attributes and signature using an authenticated encryption (AE) scheme. Further, device B may send the ephemeral public key and a HIPE encryption of AE ciphertext to device A”},
calculating, by the server, an [encryptor]-evaluated value by applying the encrypted session ephmeral keys as the input values of the Boolean circuit {[0087], “by successfully decrypting a HIPE ciphertext, the information determined by the client may be limited to the client knowing that it meets the authorization policy of the server. Further, some authorization policies may correspond to the evaluation of disjunctions, polynomials, CNF/DNF formulae, and/or any Boolean formula”};
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify YANG’s technique of ‘securing communication between a group of devices over a common session key with homomorphic encryption/ decryption key with device specific random numbers’ for ‘generating a Boolean circuit based on input parameter of devices’, as taught by CHEN, and for ‘providing encrypted session ephemeral key to a Boolean circuit’, as taught by ABDALLA, in order for encoding digital communications between devices. The motivation is - fully Homomorphic Encryption is the best solution to secure the client data in cloud computing because its schemes enable to perform arbitrary computations on encrypted data without decrypting and data privacy is maintained between clients and service providers.
All references are inventions in analogous area but each invention teaches specific claimed limitation specifically and other references mutually cure each other’s deficiencies. When all claimed techniques are combined they teach claimed invention. The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims unless addressed separately. 

Regarding claim 8, claim 8 is claim to a system using the method of claim 1. Therefore, claim 8 is rejected for the reasons set forth for claim 1.

Regarding claim 17, claim17 is claim to a method using the method of claim 1. Therefore, claim 17 is rejected for the reasons set forth for claim 1.

Regarding claim 19, claim 19 is claim to a system using the method of claim 1. Therefore, claim 19 is rejected for the reasons set forth for claim 1.

Allowable subject matter
Claims 2, 9, 18 and 20 will be allowable if written in independent form with base claims 1, 8, 17 and 19, respectively. Because of further dependency or lack of prior arts claims 3-5 and 10-12 are also objected, the applicant is requested to keep claims 3-7 and 10-16 as dependent claims with proper dependency as appropriate. The dependent claims which further limit claims 1, 8, 17 and 19 also are allowable by virtue of their dependency.
Reasons of allowance: what is missing from the prior arts is: an encrypted session ephemeral key is generated from a homomorphic public key and a session ephemeral key of each of the electronic devices through the homomorphic encryption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-flee). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491